 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 MICHELE PARK, on behalf of herself and other
 similarly situated employees                                              17 Civ. 0720 (NSR) (JCM)

                                  Plaintiff(s),

                 -against-

 SANCIA HEALTHCARE, INC., aka SANCIA
 WELLNESS, PENNYE W. NASH, AS EXECUTIVE
 DIRECTOR AND INDIVIDUALLY, and IAN DAVIS
 AS PRESIDENT AND INDIVIDUALLY

                                     Defendants.
 ----------------------------------------------------------------------X

                              CERTIFICATE OF SERVICE BY MAIL


        I, the undersigned, Plaintiff’s attorney of record, hereby certify that on 01-04-2019, I

caused a true and correct copy of Plaintiff’s Notice of Motion to Strike Defendants’ Answer

and Plaintiff’s Memorandum of Law in Support thereof, to be served on Defendants via the

United States Postal Service, within the State of New York, addressed as follows:



 Sancia Healthcare, Inc.               Pennye W Nash                         Ian Davis
 20 Church Street                      20 Church Street                      20 Church Street
 White Plains, NY 10601                White Plains, NY 10601                White Plains, NY 10601


Dated: New York, New York                                                           /s/
       January 4, 2019                                                       Lee Nuwesra, Esq.
                                                                             Attorney for Plaintiff
                                                                             One Grand Central Place
                                                                             60 East 42nd Street, Ste. 1132
                                                                             New York, NY 10165
